DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08 August 2022 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first side of the unit body" in line 9 and “the first side of the driver integrated circuit” in line 12.  There is insufficient antecedent basis for these limitations in the claim.  Please note that the claim previously recites “a first side of the corresponding one of the plurality of head units” but these are different components.  Claims 2-7 are rejected the same way due to their dependency on claim 1.
Also, claim 6 recites the limitation "a second elastic member" in lines 1-2, but depends on claim 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Murakami et al. (US 2006/0284914 – hereinafter Murakami.)
Regarding claim 1, 
	Murakami discloses a liquid ejection head [10 in figs. 5-6], comprising: 
a plurality of head units [32 in fig. 5] arranged in a first direction [as seen in fig. 5]; 
a plurality of individual metal members [80/82 in figs. 5-6] each provided for a corresponding one of the plurality of head units and disposed on a first side of the corresponding one of the plurality of head units in a second direction orthogonal to the first direction [as seen in figs. 5-6; paragraphs 0049-0051]; and 
the plurality of head units each comprising: 
a unit body comprising an actuator [58 in fig. 6] configured to cause ejection of liquid from a plurality of nozzles [50 in figs. 5-6; paragraphs 0047-0050]; and 
a driver integrated circuit [60 in fig. 6] disposed on the first side of the unit body in the second direction and configured to drive the actuator [paragraphs 0047-0049], the driver integrated circuit being in thermal contact with the corresponding one of the plurality of individual metal members [as seen in fig. 6; please note 112 Rejection above], 
the plurality of individual metal members each being disposed on the first side of the driver integrated circuit in the second direction [as seen in fig. 6; note 112 Rejection], 
wherein the unit body comprises a nozzle surface [33A in fig. 6] on which the plurality of nozzles are formed [as seen in fig. 6] and a wall [top wall] which is one wall of two walls opposite to each other in a third direction orthogonal to the first direction and the second direction [as seen in figs. 5-6], the one wall being farther from the nozzle surface in the third direction than the other wall of the two walls [the bottom wall, where the nozzle surface is; please see the figure reproduced below for clarification], 
wherein each of the plurality of individual metal members comprises a first plate extending along the first direction and a second plate extending along the second direction [as seen in figs. 5-6], and 
wherein the one wall is not covered by the plurality of individual metal members [as seen in fig. 6.]

    PNG
    media_image1.png
    209
    324
    media_image1.png
    Greyscale

Regarding claim 2, 
	Murakami further discloses wherein the nozzle surface is not covered by the plurality of individual metal members [as seen in figs. 5-6.]

Regarding claim 3, 
	Murakami further discloses wherein a connector connecting an ink tank [62 in fig. 6] is provided on the one wall [as seen in fig. 6.]

Regarding claim 4, 
	Murakami further discloses wherein a first elastic member is interposed between the driver integrated circuit and the plurality of individual metal members [the circuit is a flexible printed circuit board.]

Regarding claim 6, 
	Murakami further discloses the liquid ejection heat further comprising a second elastic member configured to urge the driver integrated circuit to the plurality of individual metal members [there are two driver integrated circuit and each circuit is a flexible printed circuit board; please note 112 Rejection above.]

Regarding claim 7, 
	Murakami further discloses wherein two driver integrated circuits each as the driver integrated circuit are arranged along the first direction [as seen in fig. 6.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Murakami.
Regarding claim 5, 
	Murakami discloses the claimed limitations as set forth above but fails to expressly teach wherein the first elastic member is formed of potting material or grease.

However, please note that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use potting material or grease for an elastic member, since it has been held to be within the ordinary skill of a worker in the art to select a known material on the basis of its suitability for the intended use. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). One would have been motivated to use potting material or grease for the purpose of protecting/insulating the components while resisting corrosion and moisture.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,472,182 in view of Murakami. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Instant application:  17/883,023
US Patent 11,472,182
1.  A liquid ejection head, comprising: 
     a plurality of head units arranged in a first direction; 
     a plurality of individual metal members each provided for a corresponding one of the plurality of head units and disposed on a first side of the corresponding one of the plurality of head units in a second direction orthogonal to the first direction; and 


     the plurality of head units each comprising: 
          a unit body comprising an actuator configured to cause ejection of liquid from a plurality of nozzles; and 
          a driver integrated circuit disposed on the first side of the unit body in the second direction and configured to drive the actuator, the driver integrated circuit being in thermal contact with the corresponding one of the plurality of individual metal members, 
     the plurality of individual metal members each being disposed on the first side of the driver integrated circuit in the second direction, 



     wherein the unit body comprises a nozzle surface on which the plurality of nozzles are formed and a wall which is one wall of two walls opposite to each other in a third direction orthogonal to the first direction and the second direction, the one wall being farther from the nozzle surface in the third direction than the other wall of the two walls, 


     wherein each of the plurality of individual metal members comprises a first plate extending along the first direction and a second plate extending along the second direction, and 


     wherein the one wall is not covered by the plurality of individual metal members.

2. The liquid ejection head according to claim 1, wherein the nozzle surface is not covered by the plurality of individual metal members.



3. The liquid ejection head according to claim 1, wherein a connector connecting an ink tank is provided on the one wall.



4. The liquid ejection head according to claim 1, wherein a first elastic member is interposed between the driver integrated circuit and the plurality of individual metal members.

5. The liquid ejection head according to claim 4, wherein the first elastic member is formed of potting material or grease.

7. The liquid ejection head according to claim 1, wherein two driver integrated circuits each as the driver integrated circuit are arranged along the first direction.
1.  A liquid ejection head, comprising: 
     a plurality of head units arranged in a first direction; 
     a plurality of individual metal members each provided for a corresponding one of the plurality of head units and disposed on a first side of the corresponding one of the plurality of head units in a second direction orthogonal to the first direction; and 
 
(…) 
     the plurality of head units each comprising: 
          a unit body comprising an actuator configured to cause ejection of liquid from a plurality of nozzles; and 
          a driver integrated circuit disposed on a first side of the unit body in the second direction and configured to drive the actuator, 



     the plurality of individual metal members each being disposed between the driver integrated circuit of the corresponding one of the plurality of head units and the common metal member, 
     [nozzles mentioned previously in the claim; a nozzle surface is implicit]
     wherein the unit body comprises (a) a first wall extending in the first direction, (b) a second wall extending in the second direction, and (c) a third wall which is one of two walls opposite to each other in a third direction orthogonal to the first direction and the second direction, the third wall being farther from the plurality of nozzles (and therefore the nozzle surface) in the third direction than the other of the two walls, 
     wherein each of the plurality of individual metal members comprises a first plate extending along the first wall and configured to cover the first wall, and a second plate extending along the second wall and configured to cover the second wall, 
     wherein the third wall is not covered by the plurality of individual metal members, 
(…)
2. The liquid ejection head according to claim 1, wherein the plurality of nozzles are provided on the other of the two walls of the unit body, and wherein the plurality of nozzles are not covered by the plurality of individual metal members.

3. The liquid ejection head according to claim 1, wherein a plurality of tube connectors respectively connecting a plurality of ink tanks are provided on the third wall.

4. The liquid ejection head according to claim 1, wherein an elastic member is interposed between the driver integrated circuit and the unit body.


5. The liquid ejection head according to claim 4, wherein the elastic member is formed of potting material or grease.

6. The liquid ejection head according to claim 1, wherein two driver integrated circuits each as the driver integrated circuit are respectively provided on two side faces of the corresponding one of the plurality of head units in the second direction, the two side faces being opposite to each other in the second direction, each of the two side faces extending in a longitudinal direction as the first direction, and wherein each of the plurality of individual metal member is disposed at the two side faces of the corresponding one of the plurality of head units.


US Patent 11,472,182 fails to expressly disclose the driver integrated circuit being in thermal contact with the corresponding one of the plurality of individual metal members.
However, in the same field of endeavor, Murakami discloses a liquid ejection head [10 in figs. 4-6], comprising: a plurality of head units [32 in fig. 5] arranged in a first direction [as seen in fig. 5]; a plurality of individual metal members [80/82 in figs. 5-6] each provided for a corresponding one of the plurality of head units and disposed on a first side of the corresponding one of the plurality of head units in a second direction orthogonal to the first direction [as seen in figs. 5-6; paragraphs 0049-0051]; and the plurality of head units each comprising: a unit body comprising an actuator [58 in fig. 6] configured to cause ejection of liquid from a plurality of nozzles [50 in figs. 5-6; paragraphs 0047-0050]; and a driver integrated circuit [60 in fig. 6] disposed on the first side of the unit body in the second direction and configured to drive the actuator [paragraphs 0047-0049], the driver integrated circuit being in thermal contact with the corresponding one of the plurality of individual metal members [as seen in fig. 6.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention in US Patent 11,472,182 to include a driver integrated circuit that is in thermal contact with the corresponding one of the plurality of individual metal members as taught by Murakami for the purpose of transmitting drive signals between the components so that they perform their intended functions.   

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729. The examiner can normally be reached Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANNELLE M LEBRON/                                                                                                                                                                                                        Primary Examiner, Art Unit 2853